DETAILED ACTION

Claims 1 and 7 have been amended. Claims 16-18 have been added. Claims 1-18 remain pending in the application.
Claim 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Claims have overcome each and every 101 non-statutory subject matter rejections and 112(b) rejections previously set forth in the Final Office Action. As a result, each and every 112(b) and 101 rejections have been withdrawn.

Applicant's arguments regarding rejection under 35 U.S.C. § 102 have been fully considered but respectfully found not persuasive.

Applicant amended independent claim 1 to further specify:
the wire object comprising the node information identifying the plurality of nodes that form a central spine object comprising a plurality of lines.

In the remarks, applicant argues in substance that:
Ou does not explicitly teach a data structure that includes a wire object comprising the node information identifying the plurality of nodes that form a central spine object comprising a plurality of lines that collectively identify the wire object, because Ou teaches taking a mesh model and for each STL triangle intersecting a ray with each triangle to determine the intersection layer to be rendered, each triangle in the STL format represents a closed surface and layer-by-layer pixel arrangements that are determined through slice-by-slice printing.
While the examiner agrees that Ou teaches taking a mesh model and for each STL triangle intersecting a ray with each triangle to determine the intersection layer to be rendered, each triangle in the STL format represents a closed surface and layer-by-layer pixel arrangements that are determined through slice-by-slice printing. However, the examiner respectfully submit that applicant has overlooked the fact that Ou teaches a data structure that includes a wire object comprising the node information identifying the plurality of nodes that form a central spine object comprising a plurality of lines that collectively identify the wire object ([0004] a digital model of an array of many micro-pillars - wireframe object; Figs. 3A-3C & 6 [0053] the digital model of the wire object includes parameters specify a single micro-pillar - wire object information, geometry and parameters specify geometry of an array of wire object and varying wire object geometry across an array on a curved surface – the digital model, by broadest interpretation, is a data structure identifying coordinates of nodes of the wire object and tip of the wire object; in addition, the digital model comprising an array that including node information identifying a plurality of 3D coordinates of nodes within the 3D wireframe object – a data structure that identifying coordinates of nodes of the wire object and tip of the wire object, and the node information identifying a plurality of 3D coordinates of nodes defining the 3D wireframe object, each wire object defined by node of the wire base based on location of the wire and node of the wire tip defined by the height and tilt of the wire object, and Figs. 4C-E [0066] the vector 405 defined by the base node and the tip node of the wire object – central spine object comprising a plurality of lines that defined by base node and tip node; Further in addition, [0072] the digital model including a bitmap encoding the wire object geometry parameters for each wire object and the locations of nodes of the wire objects in the array - a data structure that identifying a plurality of 3D coordinates of nodes defining the 3D wireframe object). Additionally, the prior art of record KITA also actually teaches a data structure that includes a wire object comprising the node information identifying the plurality of nodes that form a central spine object comprising a plurality of lines that collectively identify the wire object (Fig. 1 [0062] [0063] step S2 the array and array pitch of a protrusion). Therefore, the applicant’s arguments are not persuasive. 

Applicant’s other arguments were directed to certain features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-18 recites the limitation “The computer-readable medium”.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “The computer-readable medium” will be construed as “The non-transitory computer-readable medium”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) & a(2) as being anticipated by Ou US 20160325505 A11.

Regarding claim 1, Ou teaches a non-transitory computer-readable medium, that when interpreted by a computer system, represents a 3D object (Figs. 3A-C [0004] digital model of a 3D object), the computer-readable medium comprising: a data structure ([0053] digital model of array of micro-pillars – data structure; [0072] the digital model including a bitmap -encoding the wire object geometry parameters for each wire object and the locations of the wire objects in the array – data structure) that represents the 3D object, the data structure comprising:
node information identifying a plurality of 3D coordinates  defining a plurality of nodes within a 3D wireframe object (Figs. 3A-3C & 6 [0053] the digital model of the wire object includes parameters specify a single micro-pillar - wire object information, geometry and parameters specify geometry of an array of wire object and varying wire object geometry across an array on a curved surface – identifying coordinates of nodes of the wire object and tip of the wire object - node information identifying a plurality of 3D coordinates of nodes within the 3D wireframe object; in addition, [0072] the digital model including a bitmap -encoding the wire object geometry parameters for each wire object and the locations of nodes of the wire objects in the array, in addition, [0077] [0083] for curved surface, inherently with node information identifying plurality of 3D coordinates within a 3D wireframe object.);
a wire object, the wire object comprising the node information identifying the plurality of nodes that form a central spine object comprising a plurality of lines that collectively identify the wire object within the 3D wireframe object (Figs. 3A-3C & 6 [0053] the digital model of the wire object includes parameters specify a single micro-pillar - wire object information, geometry and parameters specify geometry of an array of wire object and varying wire object geometry across an array on a curved surface - a plurality of nodes identifying each wire object – node of the wire base based on location of the wire and node of the wire tip defined by the height and tilt of the wire object, Figs. 4C-E [0066] the vector 405 defined by the base node and the tip node of the wire object – central spine object comprising a plurality of lines that defined by base node and tip node, as stated in previous office action; in addition, [0072] the digital model including a bitmap encoding the wire object geometry parameters for each wire at each node and the wire information identifying a plurality of the nodes in the array, in addition, [0077] [0083] for curved surface.); and
shell information identifying a surface to which the wire object attaches (Figs. 3A-3C & 6 [0053] [0083] the mesh model of the curved surface – shell information), wherein interpretation of the data structure by the computer system is used to control a 3D printing operation (Fig. 6 [0083] step 607-608). 
Ou teaches:
[0004] … a computer, with input from a user, produces a digital model that efficiently describes a dense array of many (more than a thousand) micro-pillars.
[0053] …, the digital model includes at least three types of parameters that control 3D fabrication of micro-pillars. The first type of parameters specify a single micro-pillar's geometry, such as height, base thickness, tilt and profile. The second type of parameters specify the geometry of an array of micro-pillars on a flat surface, such as varying single micro-pillar geometry across an array of micro-pillars attached to a flat surface. The third type of parameters specify the geometry an array of micro-pillars on a curved surface.

    PNG
    media_image1.png
    569
    606
    media_image1.png
    Greyscale

[0066] FIG. 4E shows Cartesian coordinates that specify horizontal components of tilt of a micro-pillar. In FIG. 4E, the x-y plane is horizontal; and the tilt of the micro-pillar is the sum of the horizontal components of position vector 405. Vector 405 starts at location 406 in the base 407 of the micro-pillar and ends at location 408 in the tip of the micro-pillar. The x-coordinate of location 408 indicates the x-direction horizontal component of the tilt of the micro-pillar. The y-coordinate of location 408 indicates the y-direction horizontal component of the tilt of the micro-pillar.

[0072] …, a computer may employ a color-mapping algorithm that maps data in a RGB bitmap, in order to specify geometry of an array of micro-pillars on a flat surface. The values of the R, G and B of each pixel correspond to a first parameter, second parameter and third parameter, respectively, each of which is parameter that specifies micro-pillar geometry. Thus, unlike a conventional color map, the R, G and B values do not specify color information, but instead specify information about micro-pillar geometry. 
[0077] …, a hybrid digital model represents a micro-pillar array on a curved surface. In this hybrid approach, a computer creates a CAD model to represent the curved surface, and also generate bitmaps that encode pixels of the micro-pillar array. …, move a plane along the Z-axis to intersect with the mesh to create bitmaps of the CAD model, and intersect with the rays to draw pixels for the micro-pillar. By performing this algorithm, a computer may create bitmaps that contain both CAD model and micro-pillar array information. This algorithm controls micro-pillar geometry while slicing as well.

    PNG
    media_image2.png
    453
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    609
    460
    media_image3.png
    Greyscale

[0083] FIG. 6 is a flowchart of a method of (a) producing a digital model of an array of micro-pillars and (b) fabricating the array of micro-pillars on a curved surface, … The method shown in FIG. 6 includes the following steps: Create/import a mesh model, as an STL file (Step 601). Calculate, for each STL triangle, the angle between the triangle and the build platform (Step 602). Choose those triangles, whose angle is between 45 and 135 degrees relative to the build platform (Step 603). Calculate, for each chosen triangle, a ray that starts at the centroid of the triangle and extends outward perpendicular to the triangle (Step 604). Set parameters for the micro-pillars. These parameters include height, orientation relative to x and y axis, and profile geometry (Step 605).

Regarding claim 3, Ou further teaches a blended function that is adapted to blend at least two geometries ([0019] two arrays interspersed together).

Regarding claim 4, Ou further teaches mesh information describing a legacy mesh geometry ([0083] the mesh model).

Regarding claim 6, Ou further teaches a parameter that controls at least one of a thickness, shape and/or twist of the wire object ([0053] height, base thickness, tilt and profile).

Regarding claim 7, Ou further teaches the data structure that represents the 3D object, when received and interpreted by a computer system, renders a representation of the 3D object (Fig. 6 [0083] step 606-608).

Regarding claim 9, Ou further teaches the data structure is used to generate a blended design of at least two designs ([0019] two arrays interspersed together).

Regarding claim 10, Ou further teaches a volumetric mapping function (Fig. 4A-4B mapping to pixel layers).

Regarding claim 11, Ou further teaches an array of vertices of the wireframe object (Figs. 3A-3C & 6 [0053] [0083] array of centroids).


Regarding claim 12, Ou further teaches information identifying vertices that define a central polyline spine of the wire object (Fig. 4C-4E Fig. 6 [0066] [0083] the vector 405 defined by vertices 406 and 408).

Regarding claim 13, Ou further teaches a diameter of the wire object at each of the vertices ([0006]-[0010] thickness at base and tip).

Regarding claim 14, Ou further teaches information identifying a normal direction of a start face at a start point ([0083] a ray that starts at the centroid of the triangle and extends outward perpendicular to the triangle).

Regarding claim 15, Ou further teaches rotation information of the wire object along its vertices [0006]-[0010] the cone profile).

Regarding claim 16, Ou further teaches the data structure further comprises a parameter that controls a thickness of the wire object ([0053] height, base thickness).

Regarding claim 17, Ou further teaches the data structure further comprises a parameter that controls a shape and/or twist of the wire object ([0053] height, base thickness, tilt and profile).

Regarding claim 18, Ou further teaches the data structure further comprises a parameter that controls a twist of the wire object (Fig. 5B [0070] [0068] [0059] numbers of offsetting pixels P controls curve of the micro-pillar).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou as applied to claims 1, 3-4, 6-7 and 9-15 above, in view of KITA US 20210146644 A12.

Regarding claim 2, Ou does not explicitly teach a populate function that defines a repetitive duplication of the wire object to multiple points on the surface.
KITA teaches a populate function that defines a repetitive duplication of the wire object to multiple points on the surface (Fig. 1 [0062] [0063] step S2 the array and array pitch of a protrusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of KITA because they all directed to 3D object representations. Defining a repetitive duplication of the wire object to multiple points on the surface will help define the array of wire objects.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ou as applied to claims 1, 3-4, 6-7 and 9-15 above, in view of Hulseman US 20170014111 A13.

Regarding claim 5, Ou does not explicitly teach a branch function that describes one or more child objects attached to the wire object.
Hulseman teaches a branch function that describes one or more child objects attached to the wire object (Fig. 3 [0093] features 20 is the child objects to features 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Hulseman because they all directed to 3D micro-pillar structures. A branch function that describes one or more child objects attached to the wire object will help define the design of the wire object that has one or more child features.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ou as applied to claims 1, 3-4, 6-7 and 9-15 above, in view of Ou et al “Method of 3D Printing Micro-pillar Structures on Surfaces” 20154.

Regarding claim 8, Ou does not explicitly teach the data structure is used to generate a 3D swab or applicator.
Ou et al teaches the data structure is used to generate a 3D swab or applicator (Fig. 4 brushes – applicator).

    PNG
    media_image4.png
    272
    695
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou to incorporate the teachings of Ou et al because they all directed to method of 3D printing micro-pillar structures on surfaces. Using the data structure to generate a 3D swab or applicator will help create customized texture.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt US_20160154906_A1 teaches parameters defining twist of wire object in wireframe data structure defined by nodes and polylines connecting the nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T./           Examiner, Art Unit 2115                        



						 
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ou is the prior art of record
        2 KITA is the prior art of record
        3 Hulseman is the prior art of record
        4 Ou et al is the prior art of record